Filed 3/8/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 55







Brent William Ueckert, 		Appellant



v.



Director, North Dakota Department

of Transportation, 		Appellee







No. 20160152







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable John W. Grinsteiner, Judge.



AFFIRMED.



Per Curiam.



Michael R. Hoffman, P.O. Box 1056, Bismarck, ND 58502-1056, for appellant.



Douglas B. Anderson, Office of Attorney General, 500 N. Ninth St., Bismarck, ND 58501-4509, for appellee.

Ueckert v. Director, N.D. Dep’t of Transp.

No. 20160152



Per Curiam.

[¶1]	
Brent Ueckert appealed the district court judgment affirming the Department of Transportation hearing officer’s decision to suspend his driving privileges for 180 days. Ueckert argued the results of his blood test were obtained in violation of his constitutional rights and his consent was invalid because he was threatened with criminal prosecution if he refused. We summarily affirm under N.D.R.App.P. 35.1(a)(7); 
Beylund v. Levi
, 2017 ND 30, ¶ 28 (“We conclude the exclusionary rule does not require exclusion of the results of the warrantless blood test in these civil administrative license suspension proceedings.”). 

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom, S.J.



[¶3]	The Honorable Jerod E. Tufte was not a member of the Court when this case was heard and did not participate in this decision.  Surrogate Judge Dale V. Sandstrom, sitting.